IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT



                             No. 98-30028
                           Summary Calendar



WADE P. JACKSON,

                                           Plaintiff-Appellant,

versus

RICHARD L. STALDER, Secretary,
Department of Public Safety and Corrections,
BURL CAIN, Warden, Louisiana State Penitentiary,
MARIE BOISE; CATHY ROBERTS, P. WELLS,

                                           Defendants-Appellees.

                          - - - - - - - - - -
             Appeal from the United States District Court
                 for the Middle District of Louisiana
                          USDC No. 96-CV-7485
                          - - - - - - - - - -
                            November 6, 1998

Before DAVIS, DUHE’, and PARKER, Circuit Judges.

PER CURIAM:*

         Wade P. Jackson, Louisiana prisoner No. 113076, has filed

an application for leave to proceed in forma pauperis (IFP) on

appeal, following the district court’s dismissal of his civil

rights suit pursuant to 28 U.S.C. §§ 1915(e) and 1915A, and its

determination that an appeal would be frivolous.    By moving for

IFP, Jackson is challenging the district court’s determination

that IFP should not be granted on appeal because his appeal is


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 98-30028
                                -2-

not taken in good faith.   See Baugh v. Taylor, 117 F.3d 197, 202

(5th Cir. 1997).

     Jackson argues that he has a constitutional right to possess

noncommercial nude photographs of his friends and relatives and

that the district court erred by dismissing his complaint without

allowing him an opportunity to respond.

     Jackson has failed to demonstrate that he is raising a

nonfrivolous issue on appeal.   We uphold the district court’s

determination that the appeal is not taken in good faith, DENY

Jackson’s motion for IFP status, and DISMISS his appeal as

frivolous.   See Baugh, 117 F.3d at 202 n.24; 5TH CIR. R. 42.2.

     Jackson is cautioned that the filing of any additional

frivolous lawsuits or appeals will result in his being barred

from proceeding IFP pursuant to the Prison Litigation Reform Act,

28 U.S.C. § 1915(g).   See Adepegba v. Hammons, 103 F.3d 383, 387

(5th Cir. 1996).

     MOTION FOR IFP DENIED; APPEAL DISMISSED.   5TH CIR. R. 42.2.